DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1–7, 9–11, 16, 18–19, and 23 are under examination. 
Response to Amendment
Applicant’s amendments to the Specification, canceling of claim 8, and amending of claim 11 remove the associated Drawing objections with these claims. 
Applicant’s amendments to claims 7 and 19 do not remove the 112(b) rejections for these—rather, the amendments make claims 7 and 19 more similar to the problematic portions of now-canceled claim 8. 
Response to Arguments
Applicant's arguments, see Remarks dated 5/10/2022, have been fully considered.
Regarding the Drawing objection and associated 112(b) rejection for the first/second sides of the cladding for claim 1, Examiner finds Applicant’s explanation persuasive, and these objections/rejections are withdrawn.
 Regarding the prior art rejections: Examiner improperly cited the cladding in the previous Non-Final rejection. Figure 2 of Devolpi does have solid cladding, but this cladding is around each fuel element 38 (each of the dots at the interior of Figure 2 is a fuel element), and not at 36. The Examiner has updated the prior art rejections with proper citations and made this action non-final. 
Examiner still finds it useful to respond to Applicant’s argument that “the molten metal liquid lithium coolant 44 is located on the opposite side of the cladding from the solid fuel,” mid-page 19, Remarks. In other words, Applicant argues that, because Devolpi has solid fuel on an interior of the cladding and a molten metal liquid lithium on the exterior of the cladding, that the molten metal cannot be in “thermal transfer contact” with the interior fuel and the interior side of the cladding.  	Examiner disagrees. The claim does not recite that the molten liquid is in physical contact with an interior of the cladding, but merely “thermal transfer” contact. Of course, the heat emanating radially outwards from the fuel interior the cladding will indeed have thermal transfer contact with the exterior liquid lithium coolant. That is the entire purpose of said coolant—to dissipate heat across the cladding from the interior fuel of each fuel element. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary coolant occupies a tube that is defined by a portion of the second side of the cladding (claims 7 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  	Parent claim 1 has already recited a cladding structure. Claims 7 and 19 introduce a second structure—a tube. None of the drawings shows a cladding AND a tube. Instead, elected Figure 4B instead ONLY shows a cladding. The coolant 154 is interior the second side of the cladding. It is not inside two structures—a tube and a cladding. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 9-11, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 7 now recites that the coolant occupies a tube. Parent claim 1 has already recited a cladding structure. Claim 7 now introduces a second structure—a tube. Elected Figure 4B instead ONLY shows a cladding 152. The coolant 154 is interior the second side of the cladding. It is not inside two structures—a tube and a cladding.  Examiner cannot find support for “a cladding…having a second side oriented toward the primary coolant volume” (claim 1) as well as “the primary coolant volume occupies a tube” (claim 7). Instead, the disclosure only supports (again, see Figure 4B) a single cladding 152 structure that has a fuel 150 inside a hyperboloid cross-section shaped portion and a coolant 154 inside a cylindrical portion. 
Claim 19 is rejected for the same reasons as claim 7. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(a) for its dependency upon an above–rejected claim and for the same reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9-11, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the “second side of the cladding” and the “tube.”  	Claim 1 recites a cladding having “a second side oriented towards the primary coolant volume.” Looking at Figure 4B, the cladding is 152. The second side of the cladding is the interior side of 152, which immediately surrounds coolant 154.  	However, then claim 7 gives this exact same structure a new name: a tube. So, is the coolant 154 surrounded by the second side of the cladding 152, or is it surrounded by a separate (unpictured) tube?  	“Cladding” and “tube” are terms that denote physical structures. The claims cannot, therefore, use two different terms to describe the exact same structure. (Unless a term such as “portion” is used.)
In addition, the language “a tube that is defined by a portion of the second side of the cladding” both introduces a new structure—a tube—while also trying to imply that the tube is actually “a portion” of an already-introduced structure: the cladding. Therefore, it is additionally unclear if the coolant volume is defined by a tube or by a cladding. The claim should simply recite that the primary coolant volume contacts the second side of the cladding or something similar. The “tube” does not appear to exist independently of the cladding, and thus it is unclear why the claim recites both a tube and a cladding. 

Claim 19 is rejected for the same reasons as claim 7. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devolpi (US 2014/0226775). 
Regarding claim 1, Devolpi teaches (Fig. 2) a fission reactor, comprising:  	a heat generating source (each of the dots shown by general arrow 38 is a nuclear fuel element having a “traditional clad,” ¶ 59) including a fissionable nuclear fuel composition (“uranium,” ¶ 133);  	a primary coolant volume (44; specifically, the volume of 44 that is exterior to zone 36: “a surrounding moderating zone of liquid lithium,” ¶ 133) through which a primary coolant is flowable during operation of the fission reactor (primary coolant volume 44 is a molten lithium metal, ¶ 59);  	a cladding (“traditional clad” that envelops each of the fuel assemblies 38, ¶ 59) encasing the heat generating source (each fuel assembly 38), wherein the cladding has a first side (radial interior of each fuel assembly 38 cladding) oriented toward the heat generating source (fuel) and a second side (radial exterior of each fuel assembly 38 cladding) oriented toward the primary coolant volume (44) and wherein at least a portion of the cladding separates the heat generating source from the primary coolant volume (the cladding that encircles each dot fuel assembly 38 separates the interior heat generating fuel from the exterior coolant 44, particularly since the dashed border of 36 is not solid); and  	a molten metal (the liquid lithium that is interior of 36: “a central uranium-fueled core zone with lithium coolant flowing around fuel rods,” ¶ 133) in thermal transfer contact with the heat generating source and the first side of the cladding (the molten lithium metal circulating around each fuel element 38 is in thermal transfer contact with the heat from inside each fuel assembly 38 as well as the entire area of the cladding, which includes the interior of it).
Claims 1, 2, 3, 4, 5, 6, 16, 18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 4,971,753). 
Regarding claim 1, Taylor teaches (Fig. 4) a fission reactor, comprising:  	a heat generating source (12) including a fissionable nuclear fuel composition (“fissionable material,” col. 4, l. 51);  	a primary coolant volume (flows around the outside of cladding 14/18’’’, col. 5, ll. 2-5) through which a primary coolant is flowable during operation of the fission reactor;  	a cladding (14/18’’’) encasing the heat generating source, wherein the cladding has a first side (interior side) oriented toward the heat generating source (12) and a second side (exterior side) oriented toward the primary coolant volume (outside of 14/18’’’) and wherein at least a portion of the cladding separates the heat generating source from the primary coolant volume; and  	a molten metal (16) in thermal transfer contact with the heat generating source and the first side of the cladding (liquid sodium during reactor operation, col. 5, ll. 50-56).
Regarding claim 2, Taylor anticipates all the elements of the parent claim and additionally teaches including a space (16) between the heat generating source (12) and the first side (interior side) of the cladding (14/18’’’), wherein the molten metal occupies at least a portion of the space (liquid sodium during reactor operation, , col. 5, ll. 50-56). 
Regarding claim 3, Taylor anticipates all the elements of the parent claim and additionally teaches (Fig. 4) wherein the space (16) is located at a portion of the periphery of the heat generating source (12).
Regarding claim 4, Taylor anticipates all the elements of the parent claim and additionally teaches (Fig. 4) wherein the space (16) is located at the entire periphery of the heat generating source (12).
Regarding claim 5, Taylor anticipates all the elements of the parent claim and additionally teaches (Fig. 4) wherein the space (16) is located at a portion of the periphery of the heat generating source (12) and wherein at least a portion of the heat generating source is in thermal transfer contact with the cladding (14/18’’’) (col. 5, ll. 50-56).
Regarding claim 6, Taylor anticipates all the elements of the parent claim and additionally teaches (Fig. 4)  wherein the cladding (14/18’’’) separates the molten metal (16) from the primary coolant (flows around the outside of cladding 14/18’’’, col. 5, ll. 2-5).

Regarding claim 16, Taylor anticipates all the elements of the parent claim and additionally teaches wherein the molten metal is sodium (Na) (molten sodium, col. 5, ll. 50-56), sodium-potassium (NaK), potassium (K), iron (Fe), copper (Cu), lead- bismuth (Pb-Bi), tin-lead (Sn-Pb), or tin (Sn).
Regarding claim 18, Taylor anticipates all the elements of the parent claim and additionally teaches (Fig. 4) wherein the cladding (14/18’’’) separates the molten metal (16) from the primary coolant (flows around the outside of cladding 14/18’’’, col. 5, ll. 2-5).
Regarding claim 23, Taylor anticipates all the elements of the parent claim and additionally teaches wherein the molten metal is sodium (Na) (molten sodium, col. 5, ll. 50-56), sodium-potassium (NaK), potassium (K), iron (Fe), copper (Cu), lead- bismuth (Pb-Bi), tin-lead (Sn-Pb), or tin (Sn).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 9, 10, 11, 19  rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Treshow (US 3,957,577).
Regarding claims 7 and 19, Taylor anticipates all the elements of the parent claim and additionally teaches that the primary coolant volume occupies an area that is defined by a portion of the second side (exterior side) of the cladding of the fuel rod (primary coolant flows around the outside of cladding 14/18’’’, col. 5, ll. 2-5).
Taylor does not explicitly state that this coolant is inside a tube. 
Treshow does teach this. Treshow is in the same art area of nuclear reactors and teaches (Fig. 1) a primary coolant volume (within tube 16) that occupies a tube (16) that is defined by a portion of the outer side of the fuel rod (14). The skilled artisan would have been motivated to utilize the coolant tube of Treshow the surround the fuel rods of Taylor in order to ensure the coolant was in close contact with the fuel rods, as well as to provide a mechanism for easily introducing new coolant at one end and discharging heated coolant at the other end to direct it towards a heat exchanger for re-use, as explained by Treshow in col. 2, ll. 8-20.
Regarding claim 9, the above-described combination of Taylor with Treshow teaches all the elements of the parent claim, and Taylor additionally teaches wherein a longitudinal axis of the primary coolant volume is parallel to a longitudinal axis of the fission reactor (fuel elements 10 are elongated bodies of fuel such as fuel rods, col. 4, ll. 48-51; as is known in the art, a longitudinal axis of the fuel rods 10 extends along the same axis of the reactor).
Regarding claim 10, the above-described combination of Taylor with Treshow teaches all the elements of the parent claim, and Treshow additionally teaches wherein, in a cross-section perpendicular to the longitudinal axis of the fission reactor, the tube has a shape of a circle or a hexagon (Figure 1 shows a side view of the tubes 16 and 17, which are shown to be circular in, for example, the top view of Figure 4). The skilled artisan would have been motivated to utilize a circular coolant tube to encase the fuel rod 10 of Taylor because the latter is also circular (Fig. 4). Moreover, it would have been an obvious matter of design choice to use a circle shape, since such a choice would have involved a mere optimization of the shape of a component. A choice in shape is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 11, the above-described combination of Taylor with Treshow teaches all the elements of the parent claim, and Taylor additionally teaches (Fig. 4) wherein a longitudinal axis of the primary coolant volume is parallel to a longitudinal axis of the fission reactor (fuel elements 10 are elongated bodies of fuel such as fuel rods, col. 4, ll. 48-51; as is known in the art, a longitudinal axis of the fuel rods 10 extends along the same axis of the reactor), and wherein, in a cross-section perpendicular to the longitudinal axis of the fission reactor, the cladding (14/18’’’) encasing the heat generating source (12) has a shape of a cross-section of a hyperboloid of one sheet, a circle, a hexagon, or an annulus (as shown in Fig. 4). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646